FILED
                             NOT FOR PUBLICATION                           MAR 02 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE GOMEZ-RIVERA,                               No. 12-72970

               Petitioner,                       Agency No. A091-815-342

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Jose Gomez-Rivera, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Mohammed v. Gonzales, 400
F.3d 785, 791 (9th Cir. 2005), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Gomez-Rivera’s motion to

reopen as untimely, where he filed the motion more than six years after his final

order of removal, see 8 C.F.R. § 1003.2(c)(2) (a motion to reopen must be filed

within 90 days of a final order of removal), and has not established the due

diligence required for equitable tolling of the filing deadline, see Avagyan v.

Holder, 646 F.3d 672, 679-80 (9th Cir. 2011) (equitable tolling is available to an

alien who is prevented from timely filing a motion to reopen due to deception,

fraud or error, as long as petitioner exercises due diligence in discovering such

circumstances).

      In light of our disposition, we do not reach Gomez-Rivera’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                      12-72970